 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDManner Chevrolet,Inc.andInternational AssociationofMachinists&AerospaceWorkers,AFL-CIO,Local Lodge 239 and International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,Local 231.Case 19-CA-4047May 28, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND ZAGORIAOn March 4, 1969, Trial Examiner Henry S.Sahm issued his Decision in the above-entitledproceeding,finding that the Respondent had notengaged in certain unfair labor practices anddismissing the complaint, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the said Decision, and asupporting brief, Local 231 of the Teamsters, one ofthe two Unions seeking joint representation of theRespondents' employees, filed a brief in support oftheGeneralCounsel'sexceptions,andtheRespondent filed cross-exceptions and a supportingbrief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entirerecordin this case,and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner as modified herein.'ORDERPursuanttoSection 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Boardhereby orders that the complaintherein be, and it hereby is, dismissed.'We agree with the Trial Examiner that this case should be dismissed,but we rely solely upon a lack of showing of bad-faith refusal to bargainby the Respondent,rather than the reason given by the Trail Examiner.The Respondent expressed doubt of the Unions'majority;the Unions didnot offer to prove majority until this hearing;the Respondent engaged inno misconduct,such as conduct calculated to dissipate majority supportamong employees.Sec. 8(aX5) violations on the basis of a card showingplaceaburden upon the General Counsel of showing both validauthorizations executed by a majority and refusal of recognition in badfaith.SeeStrydel,Inc.,156 NLRB 1185, 1187;see alsoAaron BrothersCo., 158 NLRB 1077.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY S.SAHM,Trial Examiner:The novel questionpresented here is whether two unions conducting a jointorganizational campaign,can add together the sum totalof all the authorization cards signed by the employees soas to establish their status as majority representativewhere the employees signed cards for one union or theother which did not designate both unions to act for themas joint bargaining agent.The case was heard at Seattle,Washington,onNovember 26, 1968, on a charge filed June 6, 1968, and acomplaintwhich issued on September 6, 1968.Withrespect to the unfair labor practices,the complaint allegesthat sinceMarch 8, 1968, the "Unions jointly haverepresenteda majority of the employees ...."and sincethat date Respondent has refused to negotiate with the"Unions" in violation of Section 8(a)(5) of the Act. Briefswere filed by the Respondent and the Teamsters Union.'The Respondent filed an answer alleging that it iscontrary to the law for two unions "to obtain a majorityby way of joining forces and taking the resulting totalobtained thereby in determining whether the requiredmajority exists."Moreover,aversRespondent, it has "agoodfaithdoubtastowhetherthepurportedrepresentatives" of the two Unions represent a majority ofRespondent's employees.Upon consideration of the entire record in the case,there are hereby made the following:FINDINGS OF FACTJURISDICTIONAL FINDINGSThe Respondent, a Washington corporation, with itsprincipal place of business in Ferndale,Washington, isengaged in the sale,maintenance and repair of new andused automobiles.During the past year,theRespondentdid a gross volume of business in excess of $500,000 andproducts valued in excess of $50,000 were shipped to itsFerndale,Washington, place of business from pointsoutside the State of Washington. It is found, therefore,thatRespondent is engaged in commerce within themeaning of the Act and that it would effectuate the'The representative of the General Counsel failed to file a brief althoughitwas emphasized to all counsel to do so because of the novel questioninvolved.As a result,the Trial Examiner does not have the benefit of aformalized statement based upon the transcribed record giving his analysisof the facts,applicable law, and the specific reasons for the contentionsmade. This is particularly necessary in this proceeding which involves bothanovelquestionof law and an unorthodox bargaining approach.Moreover,it is strange, indeed,for one to investigate the case,interviewwitnesses, prepare for hearing,present the case,argue it and fight for itbefore and during the hearing but when the issue reaches climax on thebattlefield of decision,and after the evidence is in and the hearing is at anend, to fold one's tent of advocacy by neglecting to file a brief and silentlysteal away leaving the Trial Examiner to surmise,in some instances, whatare the theories upon which the case is being tried,as well as the specificcontentions.This is particularly irksome in those situations where litigantsnot only fail to advance legal theories and evaluations of the facts at thehearing, as well as the remedies sought,and also neglect to file briefs afterthe hearing, but wait until the Trial Examiner finds adversely to them inhis Decision and then,for thefirsttime, propound thew factual conceptsand legal theories to the Board in their bill of exceptions and brief filedwith the Board.If their contentions had been argued in their briefs, theTrialExaminer would have been, at least, afforded the opportunity todiscuss these contentions in his Decision,which,in turn,as a matter ofsound administrative law principles,would facilitate both Board andjudicialreview.Such steps are conducive to establishing a well-laidfoundation upon which the structure of argument can be erected and thepinnacle of advocacy sturdily built.As was stated by the Court of Appealsfor the Ninth Circuit inCarcade Employers'Assn.v.N.L.R.B..440 F.2d490. "The function of the National Labor Relations Board is best served ifparties put all their claims and desired remedies before it."MemberFanning in an address before the New Orleans Chapter of the Federal BarAssociation,on October 19, 1959,stated:... The briefs of counsel play nearly as large a part in putting flesh on astatute as the decisions of the judges. Careful and incisive analysis bycounsel is the foundation of sound decisions.The more intricate thestatute,the more important such analysis is to just decisions.176 NLRB No. 32 MANNERCHEVROLET, INC.policies ofthe Act toassert jurisdiction herein.THE LABOR ORGANIZATIONS INVOLVEDThe TeamstersandMachinistsUnions are labororganizationswithinthemeaningof Section 2(5) of theAct.The Alleged Unfair Labor PracticesTheMachinistsandTeamstersUnions agreed inJanuary 1968, to undertake a joint organizationalcampaign of all the nonunion automobile dealers inWhatcom County,Washington, and the Respondent'semployees in particular. It was further agreed that theTeamsters would have "jurisdiction" over Respondent'slubrication, wash and parts employees and the MachinistsUnion "would represent" the mechanics, body and fenderemployees. The employees of Respondent's repair shopwere contacted and five of them attended a meeting onFebruary 8 at the offices of the Machinists Union.' Thefollowing day, February 9, the following named employeesofRespondentsignedMachinists"MembershipApplication" cards: Hugh Hendrix, Robert LaPlant andDouglas McClimans. On February 9, 1968, John Crnichand Hugh Hendrix signed separate, identical papers onTeamsters Union letterheads authorizing that Union "torepresent me and in my behalf to negotiate and concludeallagreements as to hours of labor, wages and otheremployment conditions."3 On June 4, 1968, a Machinistscard was signed by Mike Lindstrom.4 These "MembershipApplication" cards of the Machinists Union state that thesigner applies for membership in the Machinists Unionand tenders $10 therefor and also authorizes the Union"to act as my representative for collectivebargaining."On March 8, 1968, the following identical letters on theletterheads of both Local 239 of the Machinists Unionand Local 231 of the Teamsters Union were sent toRespondent:'Mr. Dale Manner, Pres.Manner Chevrolet Inc.Ferndale,Washington 98248Gentleman:This letter will serve to advise that the undersignedrepresentativesof the InternationalAssociationofMachinistsLocalLodge 239, and the InternationalBrotherhood of Teamsters, Chauffeurs,WarehousemenandHelpersLocal231,Bellingham,Washington;represent the employees of your Company in unitsappropriateforbargainingand thereforewish toarrange a meeting with you or your representatives forthepurpose of negotiating a Collective BargainingAgreementcoveringwages,hours,andworkingconditionson behalf of those employees who areworking within the jurisdiction of the above mentionedlabor organizations.'Manner,president of Respondent,testified,in response to a question bytheGeneral Counsel's representative,that on March 8, 1968, there wereseven employees in the unit described in the complaint.'Copiesof these authorizations are attached to this Decision as"Appendix A." (Omitted from publication.]'Armstrong,aMachinists Union official,testified as follows with respectto obtaining Lindstrom's signature:"Itwas a later effort.This young mancame to work there after we originally started our program, and he cameinto the office to seek membership with us."'G.C. Exhs.4 and 6.235In connection with the above request we are prepared tomeet any day during the week of March 11, 1968;however for purposes of establishing a definite time weare suggestingWednesday, March 13th, at 10:00 A.M.inyour company offices in Ferndale, Washington. Inthe event you wish an alternate time or place, pleasecall one of the telephone numbers listed below.Wally Armstrong/s/Wally ArmstrongMachinistsLodge 239733-8520Marvin Eggert/s/Marvin EggertTeamstersLocal 231734-7780No written reply was received to this letter butRespondent's president agreed to meet with the twoUnions' officials onMarch 13. However, he never metwith them. The Unions again wrote to Respondent onMarch 15, and asked forameetingonMarch 21, towhich Manner agreed. On the morning they were to meet,Manner notified the Machinists and Teamsters Unions'offices that he would be unable to attend the meeting.During the month of May, the Washington Department ofLabor and Industry offered its good offices regarding thismatter but to no avail.On June 7, 1968, representatives of the Machinists andTeamsterswent to Respondent's place of businessunannounced and spoke to Charles Manner, president oftheRespondent.The union officials claimed theyrepresented a majority of his shop employees and statedthat they desired to meet with him for the eventualpurpose ofnegotiatinga collective-bargainingagreement.The Unions did not offer to show Manner the signedauthorization cards of his employees which they then hadin their possession when they met with him. Each Uniongave Manner copies of their proposed contracts for him toconsider.'Manner,in response to a question from theGeneral Counsel's representative, testified that the unionofficials did not show him any authorization cards signedby his employees. He testified that he "stated on severaloccasionsthatmy people didn't want to join, and theydidn'tgive me any proof that they did or anything else. Ididn't ask for it, but assumed they would." The results ofthis confrontation were inconclusive.Manner testified that one of his employees, VanDantop, had informed him that if the repair shop "wentunion" he would quit his job and another employee statedto him "he wasn'tinterested at all." Employee Yost,continuesManner's testimony, "told me that one of theunionpeople . . . had spent two or threeevenings in hishome and finally he [Yost] had to ask him to leave.""John Crnich," testified Manners, "was out on sick leavewhen all this went about and when the doctor gave himthe O.K. to come back to work, he [said he] would comeback to work only he was afraid if he did there, where hiswife works, might be picketed because she belongs to aunion."At the date of the hearing, McClimans andLaPlant, two repair shop employees, had gone to work foranother Chevrolet dealer and four employees continued towork after picketing commenced, of whom onehas sinceretired.Hugh Hendrix, who signed both a Machinists cardand the Teamsters authorization,has since died.7'Reap. Exhs.Iand 2.'G. C. Exhs.9 and 14.See fn. 21. 236DECISIONS OF NATIONALOn June 17, both Unions established a picket linearound Respondent's place of business which was in effectat the time of the hearing. It is uncontradicted that noneofRespondent'semployeeswhosignedunionauthorization cards were ever observed on the picket line.'Immediately thereafter,Attorney Rhea was engaged byRespondent as its counsel.On June 24, a letter on Local 239 of the MachinistsUnion letterhead, signed by both Unions, was sent toAttorney Rhea which reads as follows:Dear Sir:This letterwillconfirmourconversationbytelephone on this date in which we discussed theproblem and a possible solution to the matter involvingour client,Manner Chevrolet, of Ferndale, and theWhatcom County Automotive Council, jointly formedby Machinists Lodge 239, and Teamsters Local 231.It has been our objective from the beginning to settleour problem in a peaceful fashion whether throughnegotiations,conciliation or an electionprocedure.Webelieve the record will substantiate this position and weareenclosingforyourinformationcopiesofcorrespondence between the parties involved.Inregard to the employees represented by theAutomotive Council we claim a majority of the workersin theWORK'JURISDICTIONoutline as enclosed.We are confident that if you could use your office toarrangeameetingwithyourclient,and theundersigned, that some satisfactory ground rules couldbe formulated to effect a settlement of our mutualproblem.At this date we have not contacted all our membersinvolved to secure their permission to divulge theirnames.However, we will have them available at anymeetingyou may set up.Whatcom County Automotive CouncilMachinistsLodge 239TeamstersLocal 231enc.Attorney Rhea testified as follows:THE WITNESS: Mr. Manner came to me either theday the picket line was put at his place or certainly theday following. I think it was the day of it. Later, thishas to be my best estimate, two to three days later, Mr.Eggert called me and asked if I was representing Mr.Manner. My reply was, "Yes, Mr. Manner has been into see me." Mr. Eggert then asked if we could arrangea meeting. I said, "well, perhaps and perhaps not", andthe conversation was inconclusive. There was a latercall from Mr. Eggert in which he, then, asked me thesame questionand I said, "Do you have authorizationcards?" His reply was, "We do". I said, "Could we seethem?" He was very hesitant. I said, "May we have thenames of them", and there was some rather undecidedresponse from him culminating in his statement, "Yes,Iwillgive you the names". I then waited for them'In SevenUp Bottling Company,92 NLRB 1622, 1623,itwas held thatwhere a majority of respondent's employees picketed his plant,thiswasproof that the union represented a majority of his employees.Conversely,itwould seem that if none of the employees picket,evenhanded justicewould require the finding that the Union did not represent a majority ofthe Respondent's employees.LABOR RELATIONS BOARDbecause I was very concerned with that as a completelykey issue as to the validity of all that had been doneand was going to be done. Quite considerable timepassed and I then received a communication from himinwhich he indicated that they had not gotten consentsto do that. At no time, in any conversation with Mr.Eggert from the first to the present, did I hear himoffertodisplaytheauthorizationcardsdisinterested third party. That is all of my testimony.TRIAL EXAMINER: Now, do I understand you to saythat when you asked him to display the authorizationcards, that you stated or it was understood or agreedthat it would be to a disinterested third party?THE WITNESS:No. I asked first for either Mr. Manner or myself tosee them. Then was the reply that yes, he would get methe names.Not the cards, the names. Then, instead ofthatbeingcarriedoutultimately,thewordwascommunicated to me that they had not gotten consentto doing so.Then say,as a generalpoint in testimony,Mr. Examiner, that at no time from the first contactfrom Mr. Eggert to the present, has any representativeof either of the complainant unions offered to displaythe authorization cards to a disinterested third party.TRIAL EXAMINER:Now, you testified somethingabout an offer or rather you requested, then as analternative, that the names be shown.THE WITNESS: YesTRIAL EXAMINER: Was that to yourself or to a thirdparty?THE WITNESS: I want to be clear to that, the thirdparty was Mr. Manner. It was to be either me or Mr.Manner.Marvin K. Eggert, secretary-treasurer of the TeamstersUnion, testified on cross-examination, that he spoke toAttorney Rhea and that when Rhea asked him to producethe signed authorization cards or a list of the names ofRespondent's employees who signed the cards that heoffered to show them. Later in his testimony, however, hestated he did not recall offering to provide the names ofthosewhosignedcards,stating"..Iwouldn't haveoffered that." At another point in his testimony, EggertadmittedassuringRhea that he would supply such a listof names of the men who had signed the authorizationcards,"Based on certainrelative circumstances, yes."Then he contradicted himself by denying that he agreed tosupply sucha list stating"All things being equal, no, nota list of thenames."He then testified he agreed to showthe bargainingcards to "a disinterested individual" butacknowledged he had never named such a disinterestedindividual.When he was again asked if he had everoffered to supply a list of the names of the employees whohad signed union cards, he was evasive and equivocal.Finally,he insisted he offered to show the signedauthorization cards to both Manner and Rhea. Such afarrago of testimony leads to the conclusion that a findingon this facet of the case should not be based on Eggert'stestimony which shows it is contradictory and inconsistent,and that heisan unreliablewitness. Furthermore, Mannertestified theUnion's officials never offered to show him,nor adisinterested third party, the signed authorizationcards. MANNER CHEVROLET, INC.237IssueInsummary, it appears that during a jointorganizationalcampaign,threeemployeessignedMachinists cards,one signedfor the Teamsters and onesigned both Machinists' and Teamsters' authorizations. 9Undeniably, over 50 percent of the seven employees in theunit,onMarch 8, 1968, did sign cards but there is aproblem because there is no clear majority for either theMachinistsorTeamstersUnions.The two Unions,however, want to bargain with the Respondent as a jointrepresentative of his repair shop employees. The questionthen arises as to whether or not the authorizations of theindividualUnions area legitimateauthorization of thetwo Unions acting togetheras a single jointrepresentative.Discussion and ConclusionThissituationfirstmustbedistinguishedfromsituations in which twoor more unionsare attempting tosecure therequisitepercentage of employees to signauthorization cards so that an election can be held. Sincethe very purpose of these cards is to show interest in theUnion, it is not crucial whether interest is shown in morethan one. The very purpose of the election is to determinethe single representative.10 The instant problem also differsfrom the situation which arises when the union designatedon the authorization cards is different from, but affiliatedwith, the union seeking to bargain. A designation on anauthorization card is a valid designation of a unionaffiliated with the one named on the card."In 1959, the Board faced the problem related to the oneinvolved here inSuper Sagless Spring Corporation.' 2InSagless,47 employees, a majority of the employees in theunit,signedauthorization cards for the Upholsterers'InternationalUnion andone signeda card for theTeamsters.The Trial Examiner did not believe thesignatureon the Teamsters card to be authentic so it wasrejected as evidence of authorization. Nevertheless, theUpholsterers and the Teamsters proposed to be a jointrepresentative.AssumingmajoritystatusoftheUpholsterers'Union, the Trial Examiner held that "thewritten union authorization cards signed by employees oftheRespondentdidnotauthorizethetwo labororganizations herein involved to...act for them as a jointrepresentative for the purposes of collectivebargaining.""Although the Board adopted this portion of the TrialExaminer's decision, its impact is weakened somewhat bythe note that one of the members of the panel would alsodismiss the 8(a)(5) allegation because the union did notpress its demand forrecognitionsufficiently to impose aduty to bargain.'The issue was delineated a bit more clearly inLeroyStovesandMotor Co."In this case twelve employeessigned cards of the Machinists Union, thinking that thisunion would represent them, and two signed Teamsters'cards without realizing it. At the time of signing, none oftheemployeesknew that the Machinists and theTeamsters wanted to represent them jointly. The TrialExaminer stated that when two labor organizations claimto be joint representatives, there must be clear proof thata majority of the employees in the unit designated bothunions to represent them on a joint basis. This isnecessary to prevent two or more unions from conspiringto obtain a majority where no single union could get one."A majority joint representation requires a vote on thisspecific situation."" The Trial Examiner dismissed the8(a)(5) allegation and the Board adopted his finding."The most recent and clear-cut cases dealing with theissuehere areNationalHeatingCo.,"andRaymondBuick, Inc."InNational Heating,Respondent's defenserested principally on its contention that the employees didnot validly designate the Pipe Fitters Union and the SheetMetalWorkers Union to act as their joint bargainingrepresentative. In a unit assumedarguendoto consist of19 employees, 5 signed cards authorizing the Pipe FittersUnion to act as sole bargaining agent, and 5 signedauthorization cards for the Sheet Metal Workers Union.Hence, a majority of the employees in the unit did signauthorization cards, albeit for two individual unions. Thefollowing is a pertinent part of the Trial Examiner'sDecision, adopted by the Board:There remains the issue as to whether Respondent'semployees in fact designated the two Unions hereinvolved to act as their joint collective bargainingrepresentative.This question, it seems to me, mustquite clearly be answered in the negative. Thus, the faceof the respective cards signed by the employeesexplicitly authorizedonlythe Union designated thereonto act as the bargaining agent. There is no evidencewhatsoever to indicate that the employees were evertold that the signing of a card for either Union wouldalso be considered as authorization for both Unions toactasthejointcollectivebargainingagent.Accordingly, since the evidence does not establish thatthe employees authorized the Unions to act for them asthe joint bargaining representative, or that such wastheir intention, I shall recommend that the allegedSection 8(a)(5) allegation in the complaint be dismissed.20InRaymond Buick, supra,two unions demandedrecognition from the employer but neither union couldshow a majority status without relying on cards of threeemployees who had signed for both unions. The Boardstated:"As these cards may not be considered reliableevidence of the signers' selection of either union as theirexclusive bargaining agent, neither [union] ever establishedtheir status as majority representative."Hence, it would appear that theRaymond BuickandNational Heatingcases would be dispositive of the issuepresented here, and that the alleged designation of the'Lindstrom,who signed a Machinists card on June4, 1968,would makea total of eight in the unit. See fn. 4."See, e.g.,Mid-SouthPackers, inc.,120NLRB 495;The BallyDepartmentStoresCo.,120NLRB 1239; VanadiumCorporation ofAmerica,117 NLRB 1390.See e.g.,New HotelMonteleone,127NLRB 1092;Up-to-DateLaundry, inc.,124 NLRB 247;L. C. Cassidy& Son,Inc..171 NLRB No.136."125 NLRB 1214."125 NLRB at 1237."125 NLRB at 1215, fn. 4."127 NLRB 19."127 NLRB at 25."See I. Posner,Inc., 133 NLRB 1573, 1575, where 20 employees hadsigned cardsof two locals and theBoard heldthat a majorityhad not beenshown."167 NLRB No. 73."173 NLRB No. 199"inAltonBoxBoard Company,173NLRB No. 105,80 unionauthorization cards were signed but25 of the employeeshad signed boththe cards and a "petition opposing recognitionof the Union." The TrialExaminer held that these25 employees'authorization cardscould not becounted in determining whether the Union representeda majority of theemployees. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDMachinists and the Teamsters Unions in this situationwould not be a valid designation of them as a jointrepresentative21Upon the record as a whole,it is foundthat the General Counsel has failed to sustain his burdenof establishing by a fair preponderance of substantialcredibleevidence that the two Unions represented amajority of the employees and that Respondent's failureto recognize and bargain with the Unions was a violationof Section 8(a)(5) of the Act " Accordingly,the complaintis dismissed 23RECOMMENDED ORDERIhereby recommend that the complaint in this case be,and it hereby is,dismissed"Heidrix signed both Machinists and Teamsters authorizations whichshow the union officials knew the proper way to have the employeesindicate they intended to have both Unions jointly represent them Theemployer is free at all tunes to demandproof of theUnions majoritystatus before the duty to bargain arises This, the Charging Unions failedto do Such conduct removed the possibility of meaningful bargaining andthus precluded the existence of a situation in which the Respondent's owngood faith could be tested If it cannot be tested,its absence can hardly befoundEdwardFields Inc v N L R B325 F 2d 754 761 (C A 2)TimesPublishingCompany72NLRB 676 683"Respondents counsel stated at the outset of the hearing that'respondent is still ready to hold the consent election as set forth in theprevious letter to the parties and the Board datedOctober 8 1968"All authorities cited by the Teamsters Union s counsel in his brief havebeen carefully considered and it is not believed that holdings in those casesrequire a finding contrary to the conclusions reached herein However theTrial Examiner rinds no occasion for citing or distinguishing the cited casesbecause it is believed that the controlling reasons and the authority for thisdecision have been sufficiently discussedMoreover counsel's contentionsand legal theory are based on an interpretation of the facts in thisproceeding which are significantly different than the Trial Examiner s andsince the applicability of precedent necessarily depends on one s view of thefacts,no purpose would be served by discussing all the cases he citedIt